Citation Nr: 9924157	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  99-15 685	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1942, and from December 1944 to May 1946.  He was a prisoner 
of war of the Japanese Government from April 10, to October 
4, 1942.

In a March 1992 rating decision of the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO), 
entitlement to service connection for dysthymic disorder was 
granted, evaluated as 10 percent disabling, and service 
connection for right ear hearing loss was denied.  The 
veteran indicated his disagreement with the denial of his 
claim for service connection for right ear hearing loss as 
well as the 10 percent disability evaluation for the 
dysthymic disorder.  In a February 1995 decision, the Board 
remanded the case to the RO for further development.

In a July 1995 rating decision, the RO denied entitlement to 
an evaluation in excess of 10 percent for dysthymic disorder 
and denied entitlement to service connection for right ear 
hearing loss.  In a March 1996 decision, the Board determined 
that the criteria for an evaluation in excess of 10 percent 
for dysthymic disorder had not been met and the veteran had 
not presented a well-grounded claim for entitlement to 
service connection for right ear hearing loss.

In April 1997, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
granted a joint motion to remand the veteran's appeal to the 
Board and vacated the March 1996 Board decision.  

In an April 1998 decision, the Board determined the veteran's 
claim of entitlement to service connection for right ear 
hearing loss was well grounded.  The Board remanded the issue 
of entitlement to an evaluation in excess of 10 percent for 
dysthymic disorder and the issue of entitlement to service 
connection for right ear hearing loss to the RO for VA 
examinations and additional development of the record.  

In a March 1999 rating decision, the RO granted service 
connection for right ear hearing loss, evaluated as 
noncompensable, and determined that an evaluation of 30 
percent was warranted for dysthymic disorder.

The Board notes that in an August 1998 rating decision, the 
RO granted service connection for ischemic heart disease as a 
residual of beriberi, evaluated as 30 percent disabling.  The 
veteran has not expressed disagreement with that 
determination.



FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO granted service 
connection for dysthymic disorder, evaluated as 10 percent 
disabling, and determined service connection for right ear 
hearing loss was not warranted.  The veteran filed a notice 
of disagreement with the RO's decision in May 1992.  In a 
February 1995 decision, the Board remanded the veteran's 
claims to the RO for VA examinations and additional 
development of the record.  

2.  In a March 1996 decision, the Board determined that the 
criteria for an evaluation in excess of 10 percent for 
dysthymic disorder had not been met and that the veteran had 
not submitted a well-grounded claim for entitlement to 
service connection for right ear hearing loss.  

3.  The veteran subsequently retained an attorney.  In April 
1997, the veteran's attorney and General Counsel filed a 
Joint Motion for Remand and to Stay Further Proceedings with 
the Court.

4.  An entry of appearance letter dated in September 1997 and 
attached consent to disclosure of VA information, signed by 
the veteran in November 1997, was received by the Board in 
January 1998.

5.  Pursuant to a written agreement signed by the veteran in 
November 1997, the veteran retained a private attorney to 
provide legal services on a contingency basis of 20 percent 
of the past-due benefits awarded, to be paid directly to the 
attorney by VA, based upon a favorable resolution of the 
veteran's claim.  The attorney fee agreement was received by 
the Board in January 1998.

6.  In an April 1998 decision, the Board determined that a 
well-grounded claim of entitlement to service connection for 
right ear hearing loss had been presented.  The Board 
remanded the issues of entitlement to service connection for 
right ear hearing loss and entitlement to an evaluation in 
excess of 10 percent for dysthymic disorder to the RO for 
additional development of the record.  

7.  In a March 1999 rating decision, the RO granted service 
connection for right ear hearing loss, evaluated as 
noncompensable and effective April 29, 1991.  The RO also 
determined that a 30 percent disability evaluation was 
warranted for dysthymic disorder, effective April 29, 1991.



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the VA 
have not been met; entitlement to attorney fees from past-due 
benefits as they pertain to the grant of service connection 
for right ear hearing loss, evaluated as noncompensable, and 
entitlement to an increased evaluation for dysthymic 
disorder, evaluated as 30 percent disabling from April 29, 
1991, is denied.  38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. 
§ 20.609 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in a March 1992 rating 
decision, the RO granted service connection for dysthymic 
disorder, evaluated as 10 percent disabling, and determined 
service connection for right ear hearing loss was not 
warranted.  The veteran filed a notice of disagreement with 
the RO's decision in May 1992.  In a February 1995 decision, 
the Board remanded the veteran's claims to the RO for VA 
examinations and additional development of the record.  

In a July 1995 rating decision, the RO determined an 
evaluation in excess of 10 percent was not warranted for 
dysthymic disorder and denied service connection for right 
ear hearing loss.  In a March 1996 Board decision, the Board 
determined that the criteria for an evaluation in excess of 
10 percent for dysthymic disorder had not been met and that 
the veteran had not submitted a well grounded claim for 
entitlement to service connection for right ear hearing loss.

Subsequently, the veteran appealed the March 1996 Board 
decision to the Court and retained the services of a private 
attorney.  In April 1997, the veteran's attorney and the 
General Counsel of VA filed a Joint Motion for Remand and to 
Stay Further Proceedings.  The parties requested the Court to 
issue an order vacating the March 1996 Board decision and 
remand the issues to the Board for further development.  

On April 28, 1997, the Court issued an order granting the 
joint motion for remand.  The Court vacated the March 1996 
Board decision and remanded the matter to the Board.  

Attached to a January 1998 letter from the veteran's 
attorney, the Board received a copy of the fee agreement 
between the veteran and his attorney as well as the 
attorney's entry of appearance with attached consent to 
disclosure of VA information.  The entry of appearance letter 
was dated in September 1997 and the attached consent to 
disclosure of information was signed by the veteran on 
November 6, 1997.  The fee agreement was signed by the 
veteran on November 6, 1997.  In her January 1998 letter to 
the Board, the veteran's attorney contends the entry of 
appearance and fee agreement were previously submitted to the 
Board.  Pursuant to the November 1997 written fee agreement, 
the veteran retained a private attorney to provide legal 
services on a contingency basis of 20 percent of the past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon the favorable resolution of the veteran's claims.  
There is no indication that copies of the letter, entry of 
appearance, and fee agreement were forwarded to the RO.  

In an April 1998 decision, the Board determined that a well-
grounded claim of entitlement to service connection for right 
ear hearing loss had been presented.  The Board remanded the 
issues of entitlement to service connection for right ear 
hearing loss and entitlement to an evaluation in excess of 10 
percent for dysthymic disorder to the RO for additional 
development of the record.  

In a March 1999 rating decision, the RO granted service 
connection for right ear hearing loss, evaluated as 
noncompensable, effective April 29, 1991.  The RO also 
determined that a 30 percent disability evaluation was 
warranted for dysthymic disorder, effective April 29, 1991.  

In a May 1999 letter, the RO informed the veteran that he was 
entitled to past-due benefits from May 1, 1991.  It was noted 
that his past-due benefits had been calculated as $8,420.50.  
It was also noted that the maximum attorney fee payable, 20 
percent of past-due benefits, computed as $1,684.10, had been 
withheld pending a determination by the Board of eligibility 
for the payment of attorney fees from such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this matter, the criteria for eligibility for entitlement 
to attorney fees from past-due benefits with respect to the 
issues of entitlement to an evaluation in excess of 10 
percent for dysthymic disorder and entitlement to service 
connection for right ear hearing loss have not been met.  A 
review of the record reflects the Board entered a "final 
decision" in this case on March 11, 1996.  The consent to 
disclosure of VA information and fee agreement of record 
reflect that they were executed by the veteran and his 
attorney on November 6, 1997, more than one year following 
the Board's decision.  VA regulations provide that the 
attorney must be retained not later than one year following 
the date that the decision by the Board with respect to the 
issue, or issues, involved was promulgated.  See 38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).  The Board notes that 
the April 1998 Board decision, which remanded the issues of 
entitlement to an evaluation in excess of 10 percent for 
dysthymic disorder and entitlement to service connection for 
right ear hearing loss, is not a "final decision" within 
the meaning of governing regulations.  See VA Op.G.C. Prec. 
No. 18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).  

The record is silent for written documentation to support a 
conclusion that the veteran's attorney was retained within 
one year of the March 11, 1996 Board decision.  The record 
reflects that a joint motion was filed by the veteran's 
attorney and General Counsel in April 1997, more than one 
year after the March 11, 1996 Board decision.  The consent to 
disclosure of VA information attached to the attorney's entry 
of appearance was signed by the veteran in November 1997, as 
was the fee agreement between the veteran and his attorney.  
Thus, although the veteran ultimately received a favorable 
decision with respect to his appeal and is thereby entitled 
to receive past-due benefits, in the absence of documentation 
supporting a conclusion that the veteran's attorney was 
retained within one year of the March 11, 1996, Board 
decision, attorneys fees from these past due benefits cannot 
be paid.  See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.  

The record does not reveal by what authority the veteran's 
attorney acted on the his  behalf before the Court, and, as 
noted, the earliest documentation thereof was April 18, 1997, 
more than one year after March 11, 1996.  Even on the 
assumption that the attorney was authorized to act on behalf 
of the veteran before March 11, 1997, a reading of the 
correspondence between the attorney and the veteran does not 
indicate that there had been contact between them before 
approximately late July 1997 at the earliest.  For example, 
while not absolutely unequivocal, the veteran's letter dated 
September 4, 1997, suggests that there had not been contact 
before this time.  Moreover, his reluctance then to sign the 
fee agreement appears inconsistent with  "retention" by him 
of her services at an earlier juncture.  In any event, this 
record does not reveal that an arrangement or agreement 
existed between the attorney and the veteran within one year 
of March 11, 1996 , which was substantially memorialized in 
the November 6, 1997, document.  





ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant of service 
connection for right ear hearing loss, evaluated as 
noncompensable, and entitlement to an increased evaluation 
for dysthymic disorder, evaluated as 30 percent disabling 
from April 29, 1991, is not established.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


